Exhibit 10.1
Settlement Agreement
A. Background
     Edison Pharmaceuticals, Inc. (“Edison”) and Penwest Pharmaceuticals Co.
(“Penwest”) entered into a Collaboration and License Agreement dated as of
July 16, 2007 (the “Agreement”) and the Loan Agreement (as defined in
Section B(6) below). Capitalized terms used in this Settlement Agreement and not
defined herein have the meanings set forth in the Agreement. The parties have
had disagreements concerning the level of funding provided to Edison by Penwest,
the supporting documentation for Edison FTEs dedicated to the Research Program
and the interpretation of the Agreement relating to FTEs, and whether an “Event
of Default” has occurred requiring repayment of the loan made by Penwest to
Edison under the Loan Agreement as described below.
     The parties have agreed to resolve the disagreements set forth above in
this Settlement Agreement, which is intended to be a binding agreement.
B. Agreement
     Edison and Penwest, wishing to resolve the dispute set forth in Section A,
hereby agree as follows:
     1. Research Funding. Penwest will not pay Edison any further amounts for
research funding or development costs under the Agreement and, except as set
forth below, Edison will not be obligated to perform any further research
services under Section 2.2 of the Agreement. Edison acknowledges that Penwest
has paid to Edison all amounts owed under Section 2.6 and Section 5.2 of the
Agreement for all work done to date and Penwest acknowledges (i) that Edison has
performed all services required to date and in connection with all payments
received, and (ii) that Penwest is not entitled to a refund of any amounts paid
to date as a result of the amount of Edison research services provided, the lack
of supporting documentation, or the interpretation of the Agreement relating to
Edison FTEs other than the Specified Amount as set forth in Section B(5) hereof,
provided that the foregoing is not intended to cover the credit set forth in
Section 2.2.2 to the extent applicable.
     2. EPI 761. Penwest agrees to perform the remaining two (2) toxicity
studies to assess the Compound currently being evaluated (currently EPI 761)
within fourteen (14) weeks of the date hereof, as such period may be extended by
Penwest due to circumstances outside of Penwest’s reasonable control. Edison
will provide reasonable assistance to Penwest to conduct such remaining toxicity
studies. Upon completion of these studies, Penwest (i) shall provide Edison a
copy of all results from the toxicity studies (including any underlying source
data in Penwest’s possession) and (ii) shall have the right to evaluate such
Compound for selection as a Future Compound in accordance with Section 2.3.3 of
the Agreement and to elect to develop such ESC as a Future Compound within sixty
(60) days after completion of these studies. If Penwest elects to develop such
ESC as a Future Compound, Edison will be deemed to have satisfied the Minimum
ESC Requirement. If Penwest does not elect to develop such ESC, whether

1



--------------------------------------------------------------------------------



 



Edison has satisfied the Minimum ESC Requirement will be determined in
accordance with the Agreement.
     3. Mutual Release. In consideration of the agreements and mutual
obligations executed herein, each of Penwest and Edison hereby agrees to fully
release and forever discharge the other party hereto and their respective
subsidiaries, divisions, parents, affiliated companies, successors and assigns,
and all of their respective officers, directors, shareholders, employees,
contractors, agents, and representatives, from any claim, whether known or
unknown, relating to the foregoing dispute identified in Section A above;
provided, however, that nothing in this Settlement Agreement shall operate to
release any party hereto from (a) any obligation or representation set forth in
this Settlement Agreement, or (b) any claims arising from the commission or
alleged commission of any fraud by such party.
     4. California Civil Code Section 1542. The parties acknowledge that they
have been advised by legal counsel and are familiar with the provisions of
California Civil Code Section 1542, which provides as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
     The parties hereto, being aware of said code section, agree to expressly
waive any rights they may have thereunder, or under any similar provision under
the laws of any other jurisdiction, as well as under any other statute or common
law principles of similar effect with respect to the release set forth in
Section B(3) above.
     5. Offset Against Milestones and Royalties. Penwest may offset the
“Specified Amount” (as defined below) against fifty percent (50%) of any
milestone payments owed by Penwest after the date of this Settlement Agreement
under Section 6.1 of the Agreement and any royalty payments owed under
Section 7.1 of the Agreement. The Specified Amount is $550,000. For example,
upon Penwest’s selection of a Future Compound for development under the
Collaboration pursuant to Section 2.3.3, Penwest may offset fifty percent (50%)
of the $500,000 payment, resulting in a net payment to Edison of $250,000, with
$300,000 of the Specified Amount remaining for offset against milestones or
royalties payable thereafter. The amount of any offset when added together with
all prior offsets shall not exceed the Specified Amount, subject to the
provisions of Section 6 below.
     6. Loan Repayment. Simultaneously with the execution of the Agreement,
Penwest and Edison entered into a Loan Agreement dated as of July 16, 2007 (the
“Loan Agreement”) pursuant to which Penwest loaned $1,000,000 to Edison (plus
interest accrued but unpaid pursuant to the terms of the Loan Agreement, the
“Loan Amount”). A disagreement has arisen with regard to whether an “Event of
Default” has occurred due to Edison’s failure to meet the Minimum ESC
Requirement. Penwest and Edison have agreed that the Loan Amount shall be repaid
as follows: after the entire Specified

2



--------------------------------------------------------------------------------



 



Amount has been offset pursuant to the terms of Section B(5) above, the Loan
Amount may be offset by Penwest against fifty percent (50%) of any milestone
payments owed by Penwest after the date of this Settlement Agreement under
Section 6.1 and any royalty payments owed under Section 7.1, it being understood
that such reduction shall be applied to the Loan Amount as if such reduction
were a permitted prepayment and in accordance with Section 2(e) of the Loan
Agreement. The Loan Amount is otherwise due and payable by Edison according to
original terms under the Loan Agreement, including without limitation the
continued accrual of interest on the outstanding principal balance of the Loan
as set forth in the Loan Agreement. For clarity, Penwest hereby forever waives
any and all Events of Default (as such term is defined in the Loan Agreement)
occurring on or before the date hereof.
     7. No Other Modification of Agreements. Except as otherwise expressly set
forth in this Settlement Agreement, the terms of the Agreement and the Loan
Agreement remain in full force and effect.
C. Miscellaneous
     1. No Admission of Liability. The parties hereto understand and acknowledge
that this Settlement Agreement constitutes a compromise and settlement. Except
as otherwise set forth herein, no action taken by the parties hereto, or any of
them, either previously or in connection with this Settlement Agreement shall be
deemed or construed to be (a) an admission of the truth or falsity of any claims
heretofore made or (b) an acknowledgment or admission by any party of any fault
or liability whatsoever to the other party or to any third party.
     2. Authority. The parties hereto each represent that they have the full
legal right, power and authority (both corporate or otherwise) to execute,
deliver and perform this Settlement Agreement, that all corporate action
necessary for the execution, delivery and performance of this Settlement
Agreement has been duly taken, that they are not under any disability to sign it
and that each party has consulted with its own attorney or counsel before
executing this Settlement Agreement. Each party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.
     3. Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Settlement Agreement shall continue in full force and effect without
said provision.
     4. Entire Agreement. This Settlement Agreement, along with the Agreement
and the Loan Agreement, represent the entire agreement and understanding between
the parties concerning the obligations set forth herein and supersede and
replace any and all prior agreements and understandings concerning the subject
matter hereof.
     5. No Oral Modification. This Settlement Agreement may only be amended in
writing signed by the parties.

3



--------------------------------------------------------------------------------



 



     6. Governing Law. This Settlement Agreement shall be governed by, subject
to and construed in accordance with the laws of the State of Delaware.
     7. Counterparts. This Settlement Agreement may be executed in
counter-parts, and each counterpart shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned.
     8. Voluntary Execution of Agreement. This Settlement Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the parties hereto, with the full intent of releasing all claims. The parties
acknowledge that:

  (i)   They have read this Settlement Agreement;     (ii)   They have been
represented in the preparation, negotiation, and execution of this Settlement
Agreement by legal counsel of their own choice or that they have voluntarily
declined to seek such counsel;     (iii)   They understand the terms and
consequences of this Settlement Agreement and of the releases it contains; and  
  (iv)   They are fully aware of the legal and binding effect of this Settlement
Agreement.

                              EDISON PHARMACEUTICALS, INC.       PENWEST
PHARMACEUTICALS CO.
 
                           
By:
  /s/ Guy Miller       By:   /s/ Jennifer L. Good            
Title:
 
 
Chairman & CEO       Title:  
 
President & CEO            
Date:
  May 5, 2009       Date:   May 5, 2009            

4